Case 1:20-cr-00199-KMW Document 93 Filed 09/11/20 Page 1 of 1
Case 1:20-cr-00199-KMW Document 91 Filed 09/07/20

ert
utes a

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
Donald D. duBoulay 305 Broadwa}, Hate #02
Attorney at Law New York, N

BATE rt FILED: ED:_AUilto20 a

 

Telephone: (212) 966-3970
Fax: (212) 941-7108

E-mail: dondubesq@aol.com
September 7, 2020

The Honorable Kimba M. Wood
United States District Judge
Southern District of New York

New York New York 10007 M EM 0 EN D 0 R 5 E D

Re: United States v. Victoria Palma- Brea
20 Cr. 199 (KMW)

Dear Judge Wood:

I write on behalf of Ms. Palma-Brea in the above referenced matter. Ms. Palma-Brea
respectfully request a modification of her bail conditions to allow her to‘travel to the Dominican
Republic to attend the wedding of her brother on February 21, 2021. If permitted she would
leave New York on February 20, 2021 and return on February 28, 20A!. Ms. Palma-Brea would
reside-at her brother’s reside in Santo Domingo.

Pre-trial officer Ovalles states that his office takes no position on International travel
requests, but notes that Ms. Palma-Brea has been in compliance with the terms of her
supervision, The Government does not consent to this request.

Respectfully submitted,
/s/
Donald duBoulay

ce: Branden Harper, AUSA
Kedar Bhatia, AUSA
Marlon Ovalles, PTO

Because thee ig mk 33 feign B light

f Lurk One's 2-year mordatrry MAM ,
and «& Seperate Copnrk alhe ging fief,

"\ \ashyee , the Meg MAest to trowel is henied |

SO‘ORDERED, N.Y., N.Y. 4 T | 2020

 
